NUMBER 13-08-00252-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 



DEBRA CHRIS MONTGOMERY KROUPA WILLIAMS, 	Appellant,

v.


ROBERT WARD WILLIAMS, LAURIE HOETZEL, 
AND CURT BAGGETT, 	Appellees.
 

On Appeal from the 255th District Court 
of Dallas County, Texas.



MEMORANDUM OPINION

 
Before Justices Yañez, Benavides, and Vela

Memorandum Opinion Per Curiam

	Appellant, Debra Chris Montgomery Kroupa Williams, and appellees, Robert Ward
Williams, Laurie Hoetzel, and Curt Baggett, have filed a joint motion for voluntary dismissal
of this appeal. (1)  The Court, having considered the documents on file and the joint motion
for voluntary dismissal, is of the opinion that the motion should be granted.  See Tex. R.
App. P. 42.1(a).  The joint motion to dismiss is GRANTED, and the appeal is hereby
DISMISSED.  Costs are taxed against appellant.  See id. 42.1(d) ("Absent agreement of
the parties, the court will tax costs against the appellant.").


							PER CURIAM
Memorandum Opinion delivered 
and filed this the 29th day of May, 2008. 





1. This appeal was transferred to this Court from the Fifth Court of Appeals by order of the Texas
Supreme Court.  See Tex. Gov't Code Ann. § 22.220 (Vernon 2004) (delineating the jurisdiction of appellate
courts); Tex. Gov't Code Ann. § 73.001 (Vernon 2005) (granting the supreme court the authority to transfer
cases from one court of appeals to another at any time that there is "good cause" for the transfer).